In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
 
No. 14‐3244 
SAMMY J. MOORE, 
                                                 Plaintiff‐Appellant, 

                                 v. 

PETER LISZEWSKI, et al., 
                                              Defendants‐Appellees. 
                     ____________________ 

         Appeal from the United States District Court for the 
                     Southern District of Illinois. 
       No. 11‐cv‐1148 — Stephen C. Williams, Magistrate Judge. 
                     ____________________ 

   SUBMITTED JULY 25, 2016 — DECIDED SEPTEMBER 23, 2016 
                  ____________________ 

   Before BAUER, POSNER, and FLAUM, Circuit Judges. 
    POSNER, Circuit Judge. The plaintiff, an Illinois state prison 
inmate, brought this federal constitutional suit against a cor‐
rectional  officer  (and  other  prison  employees,  but  they  un‐
questionably  were  properly  dismissed  by  the  district  court) 
with whom he had had an altercation almost a decade ago. 
He claimed that the officer, Peter Liszewski, had used exces‐
sive force against him. Following our remand from the initial 
2                                                         No. 14‐3244        


dismissal of his  suit, see  Moore v. Mahone,  652  F.3d 722  (7th 
Cir. 2011), the case was tried to a jury. The jury’s verdict de‐
termined  that  Liszewski  had  indeed  used  excessive  force 
against the plaintiff, but awarded Moore only nominal dam‐
ages–$1–on the ground (one of the options given the jury in 
the  judge’s  instructions)  that  the  excessive  force  had  not 
caused injury to the plaintiff and thus he had no entitlement 
to  compensatory  damages—there  was  nothing  to  compen‐
sate him for. 
     It’s a considerable mystery why nominal damages, which 
rarely exceed $2 and more commonly are as in this case only 
$1,  are  ever  awarded.  They  have  negligible  value  to  the  re‐
cipient, and doubtless impose a greater cost in the time and 
paperwork involved in the judge’s explaining nominal dam‐
ages in the jury instructions and recording the award in the 
judgment. The explanation usually given for awarding nom‐
inal damages is that the award demonstrates that the plain‐
tiff was victorious in the suit. But he wasn’t. The suit sought 
money,  and  yielded  him  a  negligible  amount.  It  would  be 
simpler,  cheaper,  and  faster  if  in  a  case  like  this  the  trial 
judge simply ordered the suit dismissed, explaining that the 
plaintiff  (for  whom  the  judge  in  this  case  had  recruited  a 
lawyer)  had  a  valid  claim  of  excessive  force,  but  that  not 
having  been  injured  by  it  was  not  entitled  to  compensation 
but could have the satisfaction of knowing that he had been 
wronged, though harmlessly, by the defendant. 
   Dan  N.  Dobbs,  in  his  book  Law  of  Remedies  §  3.3(2),  pp. 
295–96 (2d ed. 1993), offers two principal  reasons  for  nomi‐
nal damages. The first is that “some suits might be brought 
much  as  declaratory  judgment  suits  are  brought,  to  deter‐
mine a right. A money recovery would not be the real object 
No. 14‐3244                                                            3 


in such a suit. … Relatedly, a plaintiff might seek vindication 
of a right which is not economic in character and for which 
no substantial  non‐pecuniary award is available.  A plaintiff 
might,  for  example,  wish  to  establish  a  constitutional  right, 
even  if  a  large  damage  verdict  is  not  possible.”  This  is  not 
entirely satisfactory. A jury verdict awarding nominal dam‐
ages is not a small rather than a large damages award; func‐
tionally  it  is  no  damages  award  at  all.  If  the  plaintiff  goes 
around bragging that he won his suit, and is asked what ex‐
actly he won, and replies “$1 dollar,” heʹll be laughed at. 
    Professor  Dobbs’s  second  explanation  for  nominal‐
damages  awards  is  that  such  an  award  “is,  realistically,  a 
rescue operation. The plaintiff has established a cause of ac‐
tion  but  has  no  damages  or  has  been  unable  to  prove  the 
damages she does have. If that led to a judgment for the de‐
fendant, the plaintiff would normally be required to pay the 
court costs. To avoid that and put the cost burden on the de‐
fendant, nominal damages are awarded.” This is fair enough 
but  the  straightforward  alternative  would  be  to  skip  the 
nominal  damages  and  simply  rule  that  if  the  plaintiff  pre‐
vails  on  the  merits  but  can’t  prove  any  monetizable  harm 
from  the  defendant’s  wrongdoing,  the  defendant  must  pay 
the court costs. 
     There  is  a  third  explanation  for  nominal  damages, 
though it’s similar to the second. Some federal statutes, such 
as  the  Civil  Rights  Fee  Award  Act,  authorize  awarding  the 
“prevailing”  party  attorneys’  fees  as  well  as  court  costs.  42 
U.S.C. § 1988(b). To prevail in litigation it’s not enough for a 
plaintiff to persuade a judge or jury that his rights were vio‐
lated  if  he  has  no  damages,  Hewitt  v.  Helms,  482  U.S.  755 
(1987);  Rhodes  v.  Stewart,  488  U.S.  1  (1988),  but  the  plaintiff 
4                                                        No. 14‐3244        


may be deemed prevailing even if the only damages he ob‐
tains are nominal. Farrar v. Hobby, 506 U.S. 103 (1992); Dobbs, 
supra,  §  3.10.  And  finally  some  courts  hold  that  while  a 
plaintiff  cannot  be  awarded  punitive  damages  without  ob‐
taining  actual  damages,  id.  §  3.11(10),  pp.  512–14,  nominal 
damages  are  “actual  enough”  to  satisfy  the  actual‐damages 
requirement and thus permit an award of punitive damages 
to the plaintiff. See, e.g., Carey v. After the Gold Rush, 715 P.2d 
803 (1986). 
     The  alternative,  which  would  make  the  life  of  the  law  a 
little  more  livable,  would  be  a  rule  that  a  party  that  estab‐
lishes a violation of his legal right is entitled to an award of 
court  costs  and/or  attorneys’  fees,  period—that  is,  without 
regard to whether he has obtained any damages. Such a rule 
would  reduce  paperwork  and  judge  and  jury  time  without 
disserving  deserving  plaintiffs.  At  present,  however,  the 
nominal‐damages  rule  is  entrenched.  See  F.  Andrew 
Hessick,  “Standing,  Injury  in  Fact,  and  Private  Rights,”  93 
Cornell L. Rev. 275 (2011). The Supreme Court said in Carey v. 
Piphus, 435 U.S. 247, 266 (1978), that “By making the depriva‐
tion of such rights [procedural due process, in Carey] action‐
able for nominal damages without proof of actual injury, the 
law  recognizes  the  importance  to  organized  society  that 
those rights be scrupulously observed; but at the same time, 
it  remains  true  to  the  principle  that  substantial  damages 
should  be  awarded  only  to  compensate  actual  injury  or,  in 
the case of exemplary or punitive damages, to deter or pun‐
ish  malicious  deprivations  of  rights.  Because  the  right  to 
procedural due process is ‘absolute’ in the sense that it does 
not  depend  upon  the  merits  of  a  claimantʹs  substantive  as‐
sertions, and because of the importance to organized society 
that procedural due process be observed, we believe that the 
No. 14‐3244                                                           5 


denial  of  procedural  due  process  should  be  actionable  for 
nominal  damages  without  proof  of  actual  injury”  (citations 
omitted). Notice that this could be read as limiting nominal 
damages to cases in which the plaintiff had been deprived of 
a constitutional right though with no resulting harm to him, 
but no such limitation can be found in the case law after Car‐
ey. 
    The  plaintiff  in  our  case  of  course  wants  more  than  just 
nominal  damages.  He  argues  that  he  was  injured  by 
Liszewski–that  in  the  altercation  Liszewski  had  struck  him 
on  the  head  twice  with  Liszewki’s  walkie‐talkie.  But  there 
was contrary evidence as well, evidence that the injury was 
attributable  to  the  plaintiff’s  having  fallen  and  hit  his  head 
on a table, an accident not caused by Liszewski. The jury ev‐
idently  agreed  with  that  evidence,  as  it  was  entitled  to  do. 
There were a number of witnesses, both prison inmates and 
prison  staff,  to  the  altercation,  and  the  cause  of  the  injury 
could  not  be  definitively  determined.  This  allowed  the  jury 
to side with Liszewski to the extent of ruling that Moore had 
incurred  no  actual  damages  but  entitling  him  to  nominal 
damages  and  whatever  increments,  such  as  court  costs  and 
attorneys’ fees, to which an award of nominal damages enti‐
tles the plaintiff. The judge awarded those costs and fees di‐
rectly  to  the  lawyer  whom  the  judge  had  recruited  for 
Moore,  and  that  was  proper  because  Moore  had  incurred 
neither expense. 
   The judgment of the district court is therefore 
                                                           AFFIRMED. 


   BAUER,  Circuit  Judge. I  concur  with  the  affirmance  of  the 
judgment of the district court.